
	
		I
		111th CONGRESS
		1st Session
		H. R. 575
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To increase the level of participation of the Small
		  Business Administration in certain guaranteed loans for a period of one year,
		  and for other purposes.
	
	
		1.Increased level of
			 participation in certain guaranteed loansFor the period of one year beginning on the
			 date of the enactment of this Act, the Small Business Administration shall
			 treat the dollar amount specified in clause (i) and in clause (ii) of section
			 7(a)(2)(A) of the Small Business Act (15 U.S.C. 636(a)(2)(A)) as if such amount
			 is $500,000.
		
